UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 SCHEDULE14A (RULE14a-101) SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement. oConfidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)). oDefinitive Proxy Statement. oDefinitive Additional Materials. oSoliciting Material Pursuant to §240.14a-12. GREENMAN TECHNOLOGIES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): oNo fee required. xFee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Common stock, par value $0.01 (2) Aggregate number of securities to which transaction applies:30,880,435 (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined based on the $28,000,000 total consideration proposed to be paid to GreenMan Technologies, Inc. in the transaction. (4) Proposed maximum aggregate value of transaction:$28,000,000 (5) Total fee paid:$1,101.00 o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. GREENMAN TECHNOLOGIES, INC. 12498 Wyoming Avenue South Savage, Minnesota55378 (781) 224-2411 October 23, 2008 Dear Shareholders: I am pleased to enclose the proxy statement for our Special Meeting of shareholders to be held on November 13, 2008.We are asking shareholders to approve the sale of our tire recycling business to Liberty Tire Services, LLC and its wholly-owned subsidiary, Liberty Tire Services of Ohio, LLC for an estimated $26 million (the “Transaction”). The final price will be determined based on a five times multiple of EBITDA (earnings before interest, tax, depreciation, and amortization) of our tire recycling business for the twelve months ended September 30, 2008 minus certain of our liabilities assumed by the purchaser and not paid at the closing of the Transaction, plus the assumption by the purchaser of certain of our liabilities and is subject to certain purchase price adjustments. This sale will allow us to repay approximately $19 million of outstanding obligations including approximately $13 million due our primary secured lender and approximately $6 million of transaction related debt and payables and other obligations. We estimate our net cash will exceed $5 million after closing of the Transaction and intend to use such cash to grow our Welch Products' business model nationwide and pursue additional recycling, alternative fuel, alternative energy and other “Green” business opportunities. The date, time, place, and agenda for the Special Meeting are set forth in the accompanying notice of Special Meeting.The accompanying proxy statement contains important information about the proposals to be submitted for a vote at the Special Meeting, including approval of the sale of our tire recycling business to Liberty Tire Services, LLC and Liberty Tire Services of Ohio, LLC. Please review this information carefully in deciding how to vote.Our Board of Directors unanimously recommends that you vote “FOR” each proposal. YOUR VOTE ON THESE MATTERS IS IMPORTANT.Please see the accompanying notice of meeting for instructions on how to vote. I look forward to seeing you at the meeting. Sincerely, Lyle Jensen President and Chief Executive
